     Case 1:18-cv-00007-JRH-BKE Document 28 Filed 03/31/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION



DANIEL BRANDT BEASLEY,                 *
                                       *


      Plaintiff,                       *
                                       *


            V.                         *            CV 118-007
                                       *


SPEK CLOUD, INC. and STEPHEN           *
A. SPIVEY, JR.,                        *
                                        *


      Defendants.                       *




                                  ORDER




     On April 29, 2019, the Court granted the Parties' Joint Motion

to Approve Settlement. (Doc. 25.) The Order directed the parties

to promptly execute dismissal documents and left the matter open

until such time.     On November 4, 2020, Plaintiff's counsel notified

the Court that a dismissal has not been filed because Defendants

have yet to pay the full settlement amount.             (Doc. 27.)      Because

the settlement agreement has already been filed with the Court,

the Court DIRECTS the Clerk to ADMINISTRATIVELY CLOSE this action,

and retains jurisdiction to enforce the settlement agreement.^ See

Heape v. Flanagan, No. 6:07-CV-12, 2008 WL 2439736, at '*3 n.7 (S.D.

Ga. June 9, 2008).




^ Administratively closing the case does not prejudice the rights of the Parties
It is a docket control device used by the Court for statistical purposes.
    Case 1:18-cv-00007-JRH-BKE Document 28 Filed 03/31/21 Page 2 of 2




     The Parties shall file an update with the Court every SIXTY

(60) DAYS until all payments have been finalized, and at that time

the Parties shall file a dismissal judgment, pursuant to Federal

Rule of Civil Procedure 41.


     ORDER ENTERED at Augusta, Georgia, this                   of March,

2021.




                                       J. ^ANML-'HALL/'CHIEF JUDGE
                                       UNITED^TATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
